AO 24,5B (Rev. 02/08/2~19) ttdgment in a Criminal Petty Case (Modified)                                            Page I of I



                                     UNITED STATES DISTRICT CO                                       OCT O9 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                      v.

                 Manuel De Hernandez-Cordova                                Case Number: 3:19-mj-24105

                                                                           , Amber Rabon-Luna
                                                                            Defendant's Att,orney


REGISTRATION NO. 90701298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                               -------"----------------+-------------
 • was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)

  D The defendant has been found not guilty on count(s)
                                                                          -------------------
  • Count(s)
                    ------------------
                                                                             dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                cti-"rIME SERVED                          • _________ days
   ~  Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, October 9, 2019



                 "/\- \, ~')-----x-).
  Received      - ----~~        () - -
                DUSM'                                                       ONORA~~      REN L. STROMBOM
                                                                           UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                       3: l 9-mj-24105
